IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46087

STATE OF IDAHO,                                 )
                                                )   Filed: February 7, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
BRITTANY JEAN WARD, aka                         )   OPINION AND SHALL NOT
SEAMON, aka TIMLICK, aka WARD-                  )   BE CITED AS AUTHORITY
TIMLICK, aka WILLSON, aka                       )
WILSON, aka MIKKELSON, aka                      )
KAYLOR,                                         )
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of four years, for grand theft by deception, affirmed; order
       denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Brittany Jean Ward pled guilty to grand theft by deception. Idaho Code § 18-2403(2)(a).
The district court sentenced Ward to a unified term of fourteen years with four years determinate.
Ward filed an Idaho Criminal Rule 35 motion, which the district court denied. Ward appeals
asserting that the district court abused its discretion by imposing an excessive sentence and by
denying her I.C.R. 35 motion.

                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Ward’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the record, including
any new information submitted with Ward’s Rule 35 motion, we conclude no abuse of discretion
has been shown.
        Therefore, Ward’s judgment of conviction and sentence, and the district court’s order
denying Ward’s Rule 35 motion, are affirmed.




                                                     2